Mr. Chief Justice QuiñONes,
after malting tbe foregoing statement of facts, delivered tbe opinion of tbe court.
We accept tbe findings of fact contained in tbe judgment appealed from, as also tbe conclusions of law, with the exception of tbe third.
In accordance with tbe Judicial Order of April 4/ 1899, which is applicable to tbis case, continuous possession in good faith and with a proper title for six years is necessary to acquire tbe ownership of real estate by ordinary prescription.
In view of tbe legal provisions cited, and article 1840 of tbe Civil Code now in force, we adjudge that we should affirm and do affirm tbe judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at tbe bearing in tbis case.